The Full Commission has reviewed the award based upon the record of proceedings before the Deputy Commissioner and with reference to the errors alleged. After careful consideration, the Full Commission has determined that the plaintiff has not shown good ground to either amend the award or to remand the case for additional evidence. Therefore, the June 20, 1994 Opinion and Award is accordingly HEREBY AFFIRMED, and the findings of fact as set forth therein are hereby adopted by the Full Commission.
An executed Pre-Trial Agreement dated August 25, 1993, which contains certain jurisdictional and factual stipulations and in which medical records and various exhibits are stipulated into evidence, is incorporated herein by reference.
* * * * * * * * * * *
Based upon all of the competent evidence in the record, the Full Commission makes the following
FINDINGS OF FACT
1. At the time of the hearing of this case, plaintiff was 31 years old with a bachelor's degree in church music from Mars Hill College. Plaintiff's employment history consists of working as a minister of music at two churches, at temporary jobs including day care, and as a resident director at King's College in Charlotte.
2. In August 1991, plaintiff began employment at defendant-employer Queen's College pursuant to a one-year employment contract as the resident coordinator for Albright Dormitory, a 140-student resident hall containing a center courtyard. As part of her employment contract, plaintiff was required to live in a double occupancy room in Albright Dormitory. Plaintiff's job duties as resident coordinator consisted of "general responsibility" for the administration of the dormitory. Additionally, plaintiff was on call 168 hours per month.
3. Plaintiff's contract of hire provided her with $6,000.00 in annual salary payable in 10 monthly installments of $600.00 each, a free room valued at $2,400.00 per school year, free meals valued at $2,000.00 per school year, and free tuition valued at $9,300.00 per school year.
4. In early October 1991, plaintiff began experiencing headaches, a sore cough and fatigue which, over time, persisted and worsened to also include night sweats, chills and nasal congestion. For these symptoms, plaintiff was seen at defendant-employer's health center and the Nalle Clinic, and by Drs. Jones, Hall and Shanks. Plaintiff's symptoms progressed to the extent that she was unable to complete her exams on time for the fall of 1991 semester and was unable to complete her classes, with the exception of a ceramics class, for the Spring of 1992 semester. Since October 1991 plaintiff spent more time in her room as her symptoms progressed. Although plaintiff moved out of Albright Dormitory in May 1992, her symptoms have persisted up through the close of the record in this case. Plaintiff remains under the care of Dr. Shanks.
5. Plaintiff worked at defendant-employer until June 1992, at which time her employment contract was not renewed for the following school year. Since June 1992, plaintiff has been marginally employed as a part-time leasing agent for which she receives a free apartment valued at $385.00 per month and receives a $50.00 commission for each apartment rented along with a $50.00 commission for each month the apartment complex remains at full occupancy. In addition to her free apartment, at the time of the hearing plaintiff had earned approximately $250.00 since June 1992.
6. From August 1991 until May 1992, the period of time in which plaintiff resided in Albright Dormitory, there were problems with excessive moisture in plaintiff's room which appeared to originate from the area of the heater in the living room.
7. In June 1992, the environment in Albright Dormitory in the courtyard, basement, and plaintiff's room was favorable for the growth and amplification of molds and fungi.
8. In June 1992, plaintiff's room contained, among others, Penicillium and Geotrichum fungi, the courtyard contained, among others, Rhodotorula fungi, and the first floor air supply register contained, among others, Geotrichum fungi.
9. In April 1992, plaintiff had four species of fungi colonizing in her lungs, to wit: Rhodotorula Rubra, Trichophytim, Pencillium and Geotrichum. In August 1992, plaintiff had two species of fungi colonizing in her lungs, to wit: Geotrichum and Stemphylium. These fungi do not cause disease. These fungi did not cause, aggravate, or accelerate an infection of plaintiff's lungs.
10. Plaintiff has chronic fatigue syndrome and bronchitis.
11. The credible evidence in the record fails to establish that plaintiff's chronic fatigue syndrome and bronchitis were caused by, or significantly contributed to by, her employment with defendant-employer.
12. In addition, the credible evidence in the record fails to establish that plaintiff's employment with defendant-employer placed her at an increased risk of developing chronic fatigue syndrome and bronchitis greater than members of the general public not equally so employed.
* * * * * * * * * * *
Based upon the findings of fact, the Full Commission makes the following
CONCLUSIONS OF LAW
1. Plaintiff has not contracted or developed a disease or condition which is due to causes and conditions characteristic of and peculiar to her employment with defendant-employer, and therefore, does not have an occupational disease. N.C.G.S. § 97-53(13).
2. Plaintiff, therefore, is entitled to no compensation under the North Carolina Workers' Compensation Act. N.C.G.S. § 97-52, N.C.G.S. § 97-53(13).
* * * * * * * * * * *
Based upon all of the foregoing, the Full Commission enters the following
ORDER
1. Under the law plaintiff's claim must be, and the same if hereby DENIED.
2. Each side shall pay its own costs except that defendants shall pay expert witness fees in the amount of $910.00 to Dr. David E. Shanks and $400.00 to Dr. David T. Durack.
This the _____ day of __________________________, 1994.
FOR THE FULL COMMISSION
                                  S/ ________________________ JAMES J. BOOKER COMMISSIONER
CONCURRING:
S/ ________________________ COY M. VANCE COMMISSIONER
S/ ________________________ THOMAS J. BOLCH COMMISSIONER
JJB:mj 10/26/94